Exhibit 10.1


EXECUTION VERSION






September 9, 2019


PG&E Corporation
77 Beale Street
P.O. Box 770000
San Francisco, California 94177


Re: Chapter 11 Plan Backstop Commitment Letter


Ladies and Gentlemen:


Reference is hereby made to the chapter 11 bankruptcy cases, lead case
no. 19-30088 (the “Chapter 11 Cases”), currently pending before the United
States Bankruptcy Court for the Northern District of California (the “Bankruptcy
Court”), in which PG&E Corporation (“PG&E” or the “Company”) and Pacific Gas and
Electric Company (the “Utility” and together with PG&E, the “Debtors”) are
debtors in possession.  Reference is further made to the Chapter 11 plan of
reorganization attached hereto as Exhibit A (the “Plan”) to implement the terms
and conditions of the reorganization of the Debtors as provided therein. 
Capitalized terms used in this backstop commitment letter (this “Backstop
Commitment Letter”) or in the exhibits hereto but not otherwise defined shall
have the meanings ascribed to them in the Plan.  The word “including” means
“including, without limitation”.


In order to facilitate the Debtors’ emergence from Chapter 11, pursuant to this
Backstop Commitment Letter, and subject to the terms, conditions and limitations
set forth herein and in consideration for the Backstop Commitment Premium, the
undersigned Backstop Party (the “Backstop Party”) is willing to purchase, on the
Effective Date, an amount of New HoldCo Common Stock up to its Backstop
Commitment Amount (as defined herein) at the Backstop Price (as defined herein).


In addition, PG&E has separately solicited and negotiated and expects to enter
into substantially similar backstop commitment letters (“Other Backstop
Commitment Letters”) with other funding sources (“Other Backstop Parties”)
pursuant to which such Other Backstop Parties will commit to purchase New HoldCo
Common Stock on the Effective Date (such commitments, “Other Backstop
Commitments,” and together with this Backstop Commitment, the “Aggregate
Backstop Commitments”).


1.         Equity Offerings.


a.        Structure.  The Plan, among other things, shall provide that, on the
Effective Date, Reorganized HoldCo shall issue shares of New HoldCo Common Stock
for up to $14 billion of aggregate net cash proceeds to Reorganized Holdco (the
“Equity Offering Cap”).  PG&E shall structure the offering of any such shares of
New HoldCo Common Stock (or rights pursuant to which any such shares may be
issued or other securities convertible into any such shares) (the “Equity
Offering”) in accordance with the terms of this Section 1, including the
following parameters:


(i)   if the Implied P/E Multiple with respect to such Equity Offering equals or
exceeds the greater of (A) 13.5 and (B) 13.5 times one plus any percentage
change of the Applicable Utility Index Multiple (as defined herein) as measured
on the date of this Backstop Commitment Letter and the Determination Date (as
defined herein), then PG&E shall be permitted to conduct the Equity Offering in
any form of primary equity offering (including any public offering, regular way
offering, at-the-market equity offering, block trade, modified Dutch auction or
other auction pricing mechanism, rights offering, private placement, “PIPE” sale
or other registered or  unregistered transaction) upon such terms and conditions
as may be determined by the Board (a “Permitted Equity Offering”), including
such terms and conditions that are reasonably advisable (based on the advice of
the Debtors’ tax advisors after consultation


1

--------------------------------------------------------------------------------



with Jones Day) in order to avoid an “ownership change” within the meaning of
Section 382 and the Treasury Regulations promulgated thereunder or to otherwise
preserve the ability of the Debtors to utilize their net operating loss
carryforwards and other tax attributes (collectively, the “NOLs”);


(ii)   if the Implied P/E Multiple with respect to the Equity Offering is less
than the Implied P/E Multiple required for a Permitted Equity Offering in
Section 1(a)(i) above, but equals or exceeds the lesser of (A) 12 and (B) 12
times one plus the percentage change of the Applicable Utility Index Multiple as
measured on the date of this Backstop Commitment Letter and the Determination
Date (the “Rights Offering Threshold Multiple”), then PG&E shall structure the
Equity Offering such that (Y) at least 80%, determined assuming the exercise in
full of all of the Rights, of the aggregate cash proceeds of the Equity Offering
is to be raised through the exercise of purchase rights (the “Rights”)
distributed to holders of PG&E common stock (“Existing Shareholders”) as of a
record date to be determined by the Board (the “Record Date”) to purchase shares
of New HoldCo Common Stock for cash at a price set forth below (the “Rights
Offering”) and (Z) the balance of the aggregate cash proceeds of the Equity
Offering is to be raised through any other form of primary equity offering
(including any public offering, regular way offering, at-the-market equity
offering, block trade, modified Dutch auction or other auction pricing
mechanism, private placement, “PIPE” sale or other registered or  unregistered
transaction), provided, that entities holding a majority of the Aggregate
Backstop Commitments have not objected to the identity of the purchasers and
ultimate purchasers, as applicable, in such Equity Offering, to the extent such
Equity Offering is not a broadly syndicated underwritten public offering, within
three business days of receipt of notice from PG&E;


(iii)   in both of paragraphs (i) and (ii) above, Reorganized Holdco may also
raise equity capital (subject to the Equity Offering Cap) by calling on the
Backstop Commitments (after giving effect to any reduction of the Backstop
Commitments in connection with a Permitted Equity Offering or a Rights Offering,
as applicable); and


(iv)   if the Implied P/E Multiple with respect to the Equity Offering would be
less than the Rights Offering Threshold Multiple or if for any other reason
Reorganized Holdco is unable to execute an Equity Offering, then Reorganized
Holdco shall not utilize either a Permitted Equity Offering or a Rights Offering
and shall issue shares at the Backstop Price pursuant to the Backstop
Commitments up to the Equity Offering Cap less the proceeds of any Additional
Capital Sources.


“Implied P/E Multiple” means, with respect to any Equity Offering, (A) the price
per share at which shares of New Holdco Common Stock are offered to be sold in
such Equity Offering (which price (x) in the case of an Equity Offering of
rights, shall be the exercise price to acquire a share of New HoldCo Common
Stock pursuant to such rights or (y) in the case of an Equity Offering of a
security convertible into or exchangeable for shares of New HoldCo Common Stock,
shall be the per share price implied by the conversion ratio used to convert the
principal amount, liquidation preference or other face amount of such security
into a number of shares of New HoldCo Common Stock) (the “Per Share Price”),
times (B) the number of fully diluted shares of PG&E (calculated using the
treasury stock method) that will be outstanding as of the Effective Date
(assuming such Equity Offering and all other equity transactions contemplated by
the Plan are consummated and settled on the Effective Date), divided by (C) the
Normalized Estimated Net Income as of the Determination Date.


b.       Additional Capital Sources.  PG&E shall conduct the Equity Offering in
accordance with the Plan.  The net cash proceeds to PG&E of the Equity Offering
shall not exceed the Equity Offering Cap, less the sum of (i) the principal
amount of debt that is issued by PG&E in excess of $7 billion in connection with
the Plan; (ii) the aggregate liquidation preference of preferred stock


2

--------------------------------------------------------------------------------



(“Mandatory Convertible Preferred Stock”) that is distributed pursuant to the
Plan to holders of Wildfire Claims, on the terms and conditions set forth on
Exhibit B pursuant to the Plan; (iii) the principal amount of any Wildfire
Victim Recovery Bonds issued in connection with the Plan; (iv) the proceeds of
any preferred stock issued by the Utility (excluding any Utility Preferred
Interests that are Reinstated pursuant to the Plan); (v) the proceeds of any
third-party transactions based upon the monetization of any NOLs; and (vi) the
principal amount of any other debt that is issued or reinstated by the Utility,
excluding any debt that may be issued under clause (v) above, in excess of
$27.35 billion in connection with the Plan (the “Additional Capital Sources”).


c.         Rights Offering.  With respect to the Rights Offering:


(i)   the Rights will have a fixed exercise price equal to (a) the Rights
Offering Threshold Multiple times (b) the Normalized Estimated Net Income as of
the Determination Date, divided by (c) the number of fully diluted shares of
PG&E (calculated using the treasury stock method) that will be outstanding as of
the Effective Date (assuming all equity is raised by the exercise of all
Rights);


(ii)   the Rights shall be transferable;


(iii)   the Board shall provide that holders of Rights who fully exercise their
Rights will have over-subscription privileges to subscribe for additional shares
of New HoldCo Common Stock to the extent other Rights are not exercised, with
over-subscription procedures (including pro-ration rules) determined by the
Board;


(iv)   the Board may provide that the Rights or Rights Offering include such
terms and conditions that are reasonably advisable (based on the advice of the
Debtors’ tax advisors after consultation with Jones Day) in order to avoid an
“ownership change” within the meaning of Section 382 and the Treasury
Regulations promulgated thereunder or to otherwise preserve the ability of the
Debtors to utilize their NOLs, including limitations on the amount of Rights
that are exercisable by holders who, together with persons who have a formal or
informal understanding with such holders to make a coordinated acquisition of
stock within the meaning of Treasury Regulations 1.382-3(a) (an “Entity”),
beneficially own in excess of a specified percentage (e.g., 4.75%) of the
outstanding shares of PG&E common stock, subject to exceptions to be determined
by the Board; provided, however, that such terms and conditions shall not
restrict existing holders of PG&E common stock (including any Entity) from
acquiring shares that do not increase their aggregate beneficial ownership to
more than 4.75% of the outstanding shares of PG&E common stock immediately after
the completion of the Rights Offering; and


(v)   the Rights will have such other terms and conditions as may be determined
by the Board, as long as such other terms and conditions  are consistent with
the Plan and with every other provision of this Backstop Commitment Letter.


d.        Subordinated Claims.  To the extent provided in the Plan, the Debtors
may issue Rights or New HoldCo Common Stock to holders of Claims against a
Debtor that are subject to subordination pursuant to section 510(b) of the
Bankruptcy Code and that arise from or are related to any equity security of the
Debtor.


e.       Documentation.  The definitive documentation for any Permitted Equity
Offering or any Rights Offering shall be consistent with the Plan.  For the
avoidance of doubt, the organizational documents of the Reorganized HoldCo
(including its charter) may include limitations and other terms that are
reasonably advisable (based on the advice of the Debtors’ tax advisors after
consultation with Jones Day) in order to avoid an “ownership change” within the
meaning of Section 382 and the Treasury Regulations promulgated thereunder or to
otherwise preserve the ability of the Debtors to utilize their NOLs; provided,
however, that the organizational documents shall not be modified or amended in a
manner


3

--------------------------------------------------------------------------------





that would restrict existing holders of PG&E common stock (including any Entity)
from acquiring shares that do not increase their aggregate beneficial ownership
to more than 4.75% of the outstanding shares of PG&E common stock immediately
after the completion of the Rights Offering.


f.          Use of Proceeds.  The Debtors shall only use the proceeds of an
Equity Offering to fund obligations to holders of Wildfire Claims under the
Plan.


g.         Notices.  Promptly, and in any event, within two days of the Board’s
determination of final pricing of any Equity Offering, PG&E shall publicly
disclose the form, structure, amount and terms of such Equity Offering,
including the Implied P/E Multiple for such Equity Offering.  PG&E shall give
the Backstop Party, as soon as reasonably practicable, but in no event later
than two business days prior to the Effective Date, (i) written notification
setting forth (A) the amount to be funded pursuant to the Backstop Commitment,
(B) an estimate of the Backstop Price and (C) the targeted Effective Date and
(ii) a subscription form to be completed by the Backstop Party, or other
instructions, to facilitate the Backstop Party’s subscription for the New HoldCo
Common Stock.


h.       Cooperation.  As reasonably requested by the Debtors, the Backstop
Party shall reasonably cooperate with the Debtors with respect to providing
information relevant to the preservation of the Debtors’ Tax Attributes,
including information regarding (i) the number of shares of PG&E common stock
owned by such party (on a holder-by-holder basis) prior to the Rights Offering
and (ii) the amount of Rights exercised and shares of New HoldCo Common Stock
purchased pursuant to the Backstop Commitment by such persons.


2.         Backstop.


a.        Subject to the terms and conditions set forth herein and to the
payment and provision of premium to the Backstop Party as provided in Section
2(c), the Backstop Party, solely on behalf of itself, hereby commits to purchase
on the Effective Date an amount of shares of New HoldCo Common Stock at the
Backstop Price (the “Backstop Commitment”) up to the dollar amounts set forth on
Exhibit B hereto (the “Backstop Commitment Amount”).


b.        PG&E and the Backstop Party shall cooperate in good faith to prepare
and deliver a subscription agreement and any other documentation necessary to
effect the private placement of New HoldCo Common Stock to the Backstop Party in
accordance with the terms of this Backstop Commitment Letter, which
documentation shall be consistent with this Backstop Commitment Letter and the
Plan.


c.        The Debtors agree to pay the Backstop Party the Backstop Commitment
Premium to the extent provided on Exhibit B and to reimburse on a regular basis
the Backstop Party for the reasonable fees and expenses of Jones Day and a
financial advisor incurred prior to termination of this Backstop Commitment
Letter in connection with the Plan, the Backstop Commitment Letter, and the
transactions contemplated herein, provided that such reimbursement shall not
exceed $17 million for Jones Day in the aggregate and $19 million for the
financial advisor in the aggregate.  The provisions for the payment of the
Backstop Commitment Premium and the other provisions provided herein are an
integral part of the transactions contemplated by this Backstop Commitment
Letter and without these provisions the Backstop Party would not have entered
into this Backstop Commitment Letter, and the Backstop Commitment Premium shall,
pursuant to an order of the Bankruptcy Court approving this Backstop Commitment
Letter, constitute allowed administrative expenses of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code.


d.        Reorganized Holdco will enter into a registration rights agreement
with the Backstop Party in respect of the shares of New HoldCo Common Stock that
the Backstop Party may acquire in accordance with the Plan and this Backstop
Commitment Letter, which registration rights agreement shall be in form and
substance reasonably acceptable to the holders of a majority of the Aggregate
Backstop Commitments.


e.        To the extent that PG&E agrees to terms that are more favorable to an
Other Backstop Party in an Other Backstop Commitment Letter (excluding terms
relating to the size of such Other


4

--------------------------------------------------------------------------------



Backstop Party’s backstop commitment), PG&E shall provide notice of such terms
to the Backstop Party no later than 10 days after the Allocation Date and,
absent a written objection from the Backstop Party no later than 10 days after
the date of such notice, such terms shall be deemed without further action to be
incorporated into this Backstop Commitment Letter.


3.       Backstop Party Representations.  The Backstop Party hereby represents
and warrants, solely as to itself, that (a) it has all limited partnership,
corporate or other power and authority necessary to execute, deliver and perform
this Backstop Commitment Letter, (b) the execution, delivery and performance of
this Backstop Commitment Letter by it has been duly and validly authorized and
approved by all necessary limited partnership, corporate or other organizational
action by it, (c) this Backstop Commitment Letter has been duly and validly
executed and delivered by it and, assuming due execution and delivery by the
other parties hereto, constitutes a valid and legally binding obligation of it,
enforceable against it in accordance with the terms of this Backstop Commitment
Letter, (d) the execution, delivery and performance by the Backstop Party of
this Backstop Commitment Letter do not (i) violate the organizational documents
of the Backstop Party or (ii) violate any applicable law or judgment applicable
to it, (e) as of the date of this Backstop Commitment Letter, its Backstop
Commitment is, and as of the date of commencement of any Rights Offering and as
of the Effective Date its Backstop Commitment will be, less than the maximum
amount that it is permitted to invest in any one portfolio investment pursuant
to the terms of its constituent documents or otherwise, (f) it has, as of the
date of this Backstop Commitment Letter, and will have, as of the Effective
Date, in the aggregate available undrawn commitments and liquid assets at least
in the sum of its Backstop Commitment Amount hereunder, and (g) as of September
2, 2019, it and its affiliates (excluding any affiliate that is an Other
Backstop Party) beneficially owned, directly or indirectly, 17,131,521 shares of
PG&E common stock and had a “put equivalent position” (as defined in Rule 16a-1
under the Securities Exchange Act of 1934, as amended) of zero shares of PG&E
common stock (the number of shares beneficially owned less the number of shares
in the put equivalent position being the “Backstop Party’s Shares”).


In addition, the Backstop Party hereby represents and warrants, solely as to
itself, as of the date of this Backstop Commitment Letter and as of the
Effective Date, that the Backstop Party (i) is acquiring the shares of New
HoldCo Common Stock for its own account, solely for investment and not with a
view toward, or for sale in connection with, any distribution thereof in
violation of any foreign, federal, state or local securities or “blue sky” laws,
or with any present intention of distributing or selling such shares in
violation of any such laws, (ii) has such knowledge and experience in financial
and business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the shares of New HoldCo
Common Stock and of making an informed investment decision, and (iii) is an
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).  The Backstop Party
understands that Reorganized HoldCo will be relying on the statements contained
herein to establish an exemption from registration under the Securities Act and
under foreign, federal, state and local securities laws and acknowledges that
the shares of New HoldCo Common Stock will not be registered under the
Securities Act or any other applicable law and that such shares may not be
transferred except pursuant to the registration provisions of the Securities Act
(and in compliance with any other applicable law) or pursuant to an applicable
exemption therefrom.


4.        Conditions to Backstop Party Commitment.  The obligations of the
Backstop Party to fund its Backstop Commitment to PG&E in accordance with this
Backstop Commitment Letter are further expressly conditioned upon and subject to
the satisfaction or written waiver by the Backstop Party, in its sole
discretion, at or prior to the Effective Date of each of the following
conditions, which PG&E acknowledges are an integral part of the transactions
contemplated by this Backstop Commitment Letter and without these conditions the
Backstop Party would not have entered into this Backstop Commitment Letter.


a.   by November 7, 2019, the Debtors shall have received valid and enforceable
Other Backstop Commitments on substantially the same terms and conditions as set
forth in this Backstop


5

--------------------------------------------------------------------------------



Commitment Letter that in the aggregate with this Backstop Commitment result in
Aggregate Backstop Commitments of no less than the Equity Offering Cap;


b.        other than the consummation of any Permitted Equity Offering or the
Rights Offering, the satisfaction of all of the other conditions to the
Effective Date provided for in the Plan or the waiver of any such conditions by
the Debtors in accordance with the Plan (to the extent the Plan expressly
provides for the possibility of such a waiver);


c.         the Bankruptcy Court shall have entered the Confirmation Order, which
shall confirm the Plan with such amendments, modifications, changes and consents
as are approved by those entities having no less than a majority of the
Aggregate Backstop Commitments (such approval not to be unreasonably withheld,
conditioned or delayed), and such Confirmation Order shall be in full force and
effect, and no stay thereof shall be in effect;


d.        this Backstop Commitment Letter shall have been approved by an order
of the Bankruptcy Court and such order shall be in full force and effect, and no
stay thereof shall be in effect;


e.        the transactions contemplated herein shall have been authorized by an
order of the Bankruptcy Court (which may be the Confirmation Order) such order
shall be in full force and effect, and no stay thereof shall be in effect;


f.         total PG&E weighted average earning rate base (including electric
generation, electric transmission, electric distribution, gas distribution, gas
transmission and storage) for estimated 2021 shall be no less than 95% of $48
billion; and


g.        no result, occurrence, fact, change, event, effect, violation,
penalty, inaccuracy or circumstance (whether or not constituting a breach of a
representation, warranty or covenant set forth in the Plan) that, individually
or in the aggregate with any such other results, occurrences, facts, changes,
events, effects, violations, penalties, inaccuracies, or circumstances,
(i) would have or would reasonably be expected to have a material adverse effect
on the business, operations, assets, liabilities, capitalization, financial
performance, financial condition or results of operations, in each case, of the
Debtors, taken as a whole, or (ii) would reasonably be expected to prevent or
materially delay the ability of the Debtors to consummate the transactions
contemplated by this Backstop Commitment Letter or the Plan or perform their
obligations hereunder or thereunder (each a “Material Adverse Effect”) shall
have occurred; provided, however, that none of the following results,
occurrences, facts, changes, events, effects, violations, penalties,
inaccuracies, or circumstances shall constitute or be taken into account in
determining whether a Material Adverse Effect has occurred, is continuing or
would reasonably be expected to occur: (A) the filing of the Chapter 11 Cases,
and the fact that the Debtors are operating in bankruptcy (B) results,
occurrences, facts, changes, events, effects, violations, inaccuracies, or
circumstances affecting (1) the electric or gas utility businesses in the United
States generally or (2) the economy, credit, financial, capital or commodity
markets, in the United States or elsewhere in the world, including changes in
interest rates, monetary policy or inflation, (C) changes or prospective changes
in law (other than any law or regulation of California or the United States that
is applicable to any electrical utility) or in GAAP or accounting standards, or
any changes or prospective changes in the interpretation or enforcement of any
of the foregoing, (D)  any decline in the market price, or change in trading
volume, of any securities of the Debtors, (E) any failure to meet any internal
or public projections, forecasts, guidance, estimates, milestones, credit
ratings, budgets or internal or published financial or operating predictions of
revenue, earnings, cash flow or cash position, (F) any wildfire occurring after
the Petition Date and prior to January 1, 2020, and (G) one or more wildfires,
occurring on or after January 1, 2020, that destroys or damages fewer than 500
dwellings or commercial structures (“Structures”) in the aggregate (it being
understood that (I) the exceptions in clauses (D) and (E) shall not prevent or
otherwise affect a determination that the underlying cause of any such change,
decline or failure referred to therein is a Material Adverse Effect and (II) a
Material Adverse Effect shall include the occurrence of one or more wildfires on
or after January 1, 2020 destroying or damaging at least 500 Structures within
PG&E’s service area where none of the following are true with respect any such
wildfire


6

--------------------------------------------------------------------------------



(a) the portion of PG&E’s system at the location of such wildfire was not
de-energized; (b) there has been no determination by a final order that such
wildfire was caused by a person or entity other than the Utility; and (c) there
has been no determination that such wildfire was not caused by the negligence or
intentional misconduct of the Utility by a final order of a court having
jurisdiction).


5.         Termination by the Backstop Party.  Subject to the last paragraph of
this Section 5, the Backstop Party may terminate this Backstop Commitment
Letter, solely as to itself, by written notice (which shall describe the basis
for such termination), on or after the occurrence of any of the following:


a.      the Plan has not been filed with the Bankruptcy Court by 11:59 p.m.
Pacific Time on September 9, 2019 or the Plan filed with the Bankruptcy Court on
or after such date differs from the draft of the Plan attached hereto as Exhibit
A; 


b.      the condition set forth in Section 4(a) is not satisfied as of November
7, 2019;


c.      the Bankruptcy Court has not entered an order approving this Backstop
Commitment Letter on or before November 20, 2019;


d.      subject to Section 11, (i) the Plan has been amended modified or
changed, in each case without the consent of the entities holding a majority of
the Aggregate Backstop Commitments (such consent not to be unreasonably
withheld, conditioned or delayed) or (ii) any Plan Supplement or any Plan
Document shall have been filed or finalized without the consent of entities
holding a majority of the Aggregate Backstop Commitments (such consent not to be
unreasonably withheld, conditioned or delayed);


e.       the Confirmation Order has not been entered by the Bankruptcy Court on
or before June 30, 2020 (the “Outside Date”);


f.       the Effective Date has not occurred on or before 60 days after entry of
the Confirmation Order;


g.       the Debtors have failed to perform any of their obligations set forth
in this Backstop Commitment Letter, which failure to perform (i) would give rise
to the failure of a condition set forth in Section 4(b) or 4(c) and (ii) is
incapable of being cured or, if capable of being cured by the Outside Date, the
Debtors have not cured within 10 calendar days following receipt by the Debtors
of written notice of such failure to perform from the Backstop Party stating the
Backstop Party’s intention to terminate this Backstop Commitment Letter pursuant
to this Section 5(g) and the basis for such termination;


h.       the occurrence of a Material Adverse Effect;


i.        the occurrence of one or more wildfires in the Debtors’ service
territory after the Petition Date and prior to January 1, 2020 that is asserted
by any person to arise out of the Debtors’ activities and that destroys or
damages more than 500 Structures; provided, however, that any notice of
termination under this clause (i) must be given on or before January 15, 2020;


j.       the Debtors’ aggregate liability with respect to Wildfire Claims is
determined (whether (i) by the Bankruptcy Court (or the District Court to which
the reference has been partially withdrawn for estimation purposes), (ii)
pursuant to an agreement between the Debtors and the holders of Wildfire Claims,
or (iii) through a combination thereof) to exceed $17.9 billion (the “Wildfire
Claims Cap”); provided, however, that for purposes of this clause (j), (A) any
Wildfire Claim that the CPUC has approved or agreed to approve for recovery or
pass through by the Utility shall not count in determining the Wildfire Claims
Cap, and (B) the Wildfire Claims Cap shall be increased by an amount equal to
the amount of Wildfire Claims consisting of professional fees that the
Bankruptcy Court (or the District Court to which the reference has been
partially withdrawn for estimation purposes) determines to be reasonable;


k.       the CPUC fails to issue all necessary approvals, authorizations and
final orders to implement the Plan prior to the Outside Date, and to participate
in the Go-Forward Wildfire Fund, including: (i) provisions satisfactory to
entities holding a majority of the Aggregate Backstop Commitments (such approval
not to be unreasonably withheld, conditioned or delayed) pertaining to
authorized return on equity and regulated capital structure, (ii) a disposition,
satisfactory to entities holding a majority of the


7

--------------------------------------------------------------------------------





Aggregate Backstop Commitments (such approval not to be unreasonably withheld,
conditioned or delayed), of proposals for certain potential changes to PG&E’s
corporate structure and authorizations for the Utility to operate as a utility,
(iii) a resolution, satisfactory to entities holding a majority of the Aggregate
Backstop Commitments (such approval not to be unreasonably withheld, conditioned
or delayed), of claims for monetary fines or penalties under the California
Public Utilities Code for conduct prior to the Petition Date, and (iv) approval
(or exemption from approval) of the financing structure and securities to be
issued under the Plan;


l.         if at any time after the first day of the Confirmation Hearing,
asserted Administrative Expense Claims exceed $250 million, excluding all
(i) ordinary course Administrative Expense Claims, (ii) Professional Fee Claims,
and (iii) Disallowed Administrative Expense Claims;


m.     there is in effect an order of a governmental authority of competent
jurisdiction permanently restraining, enjoining or otherwise prohibiting the
consummation of any of the transactions contemplated by the Plan, or any law,
statute, rule, regulation or ordinance is adopted that makes consummation of the
transactions contemplated by the Plan illegal or otherwise prohibited.


PG&E shall promptly provide notice to the Backstop Party of (i) the occurrence
of any fact, event, or omission that is not publicly disclosed that gives rise
or reasonably can be expected to give rise to a termination right under this
Section 5 and (ii) the receipt of any termination notice from any Other Backstop
Party, including the asserted basis for such termination, whether or not PG&E
concurs therewith.


Upon valid termination of this Backstop Commitment Letter by the Backstop Party
(such terminating Backstop Party, a “Terminating Backstop Party”) pursuant to
any of Section 5(a) through (m), this Backstop Commitment Letter shall be void
and of no further force or effect solely with respect to such Terminating
Backstop Party is obligated herein, such Terminating Backstop Party shall be
released from its Backstop Commitments, undertakings and agreements under or
related to this Backstop Commitment Letter, including its Backstop Commitment,
except as explicitly provided herein and there shall be no liability or
obligation on the part of such Terminating Backstop Party hereunder, except as
expressly provided herein.  Notwithstanding any termination by a Terminating
Backstop Party, PG&E shall remain liable for the payment of all earned Backstop
Commitment Premiums and expense reimbursement obligations in this Backstop
Commitment Letter.


The Backstop Party’s obligations under this Backstop Commitment Letter shall
automatically terminate in the event that PG&E has not returned a counter-signed
copy of this Backstop Commitment Letter agreeing to its terms on or before the
date that is two weeks from the day the Backstop Party furnished a signed copy
of this Backstop Commitment Letter to PG&E.


The Backstop Party may not seek to (i) assert the failure of any condition
precedent to any of its obligations or agreements under this Backstop Commitment
Letter or (ii) terminate this Backstop Commitment Letter (including pursuit of
any other remedies), in each case unless the Backstop Party has given written
notice to PG&E of such assertion or termination.


Notwithstanding anything in this Backstop Commitment Letter to the contrary, any
notice of termination under clauses (d), (g), (h), (i), (k), (l) and (m) shall
not be effective unless PG&E has received notices of termination from entities
constituting a majority of the outstanding Aggregate Backstop Commitments with
respect to the event or circumstance that is the basis for such notice of
termination.  PG&E shall provide the Backstop Party with a notice of such
effective termination within two business days of the effectiveness of the
termination.


In the event that any fact or circumstance would give the Backstop Party the
right to terminate under more than one clause in this Section 5, the exercise of
a termination right under any one clause shall not prejudice the Backstop Party
from exercising a termination right under any other clause based on the same
event or circumstance.


8

--------------------------------------------------------------------------------



6.        Termination by PG&E; Defaulting Backstop Party; Extension Options. 
PG&E may terminate this Backstop Commitment Letter (including all Backstop
Commitments hereunder) (a) at any time prior to countersigning such Backstop
Commitment Letter, (b) if, on any date after November 7, 2019, the condition set
forth in Section 4(a) would not be satisfied if tested on such date, (c) in the
event of a material breach of a representation or warranty of the Backstop Party
set forth in Section 3, (d) in the event that the Backstop Party repudiates this
Backstop Commitment Letter, purports to terminate this Backstop Commitment
Letter if such purported termination is not a valid termination of this Backstop
Commitment Letter as determined in a final order of a court with jurisdiction or
fails to fund its Backstop Commitment when required to do so in accordance with
this Backstop Commitment Letter, (e) if the Backstop Commitment Amount has been
reduced to zero in accordance with Section 7, (f) if the Backstop Party has the
right to terminate this Backstop Commitment Letter under clause (h), (i), (j) or
(m) of Section 5, or (g) if (i) a third party makes a binding proposal to
acquire at least 50% of the outstanding PG&E common stock (including by means of
a merger, joint venture, partnership, consolidation, dissolution, liquidation,
tender offer, recapitalization, reorganization, share exchange, business
combination or similar transaction), (ii) either (x) the implementation of such
proposal would require the approval of holders of a majority of the PG&E common
stock or (y) the price contemplated by such proposal would exceed 125% of the
Equity Offering Cap, and (iii) the Board determines in good faith, after
consultation with PG&E’s outside legal counsel, that the failure to terminate
this Backstop Commitment Letter in response to such proposal would be
inconsistent with the exercise of its fiduciary duties to the stockholders of
PG&E under applicable law.  In the event of a breach, repudiation, purported
termination or failure to fund contemplated by the foregoing clause (c) or (d),
the Backstop Party shall be deemed to be a “Defaulting Backstop Party”.  In the
event that the Backstop Party becomes a Defaulting Backstop Party, then PG&E
may, upon notice to such Defaulting Backstop Party, require the Backstop Party
to assign and delegate, without recourse, all its interests, rights (other than
any Backstop Commitment Premiums earned prior to the date of such assignment and
delegation) and obligations under this Backstop Commitment Letter to a third
party that shall assume such obligations (which assignee may be an Other
Backstop Party, if an Other Backstop Party accepts such assignment and
delegation).  Notwithstanding any termination by PG&E under Sections 6(b), (e),
(f) or (g), PG&E shall remain liable for the payment of all earned Backstop
Commitment Premiums and expense reimbursement obligations in this Backstop
Commitment Letter.


In the event that any fact or circumstance would give PG&E the right to
terminate under more than one clause in this Section 6, the exercise of a
termination right under any one clause shall not prejudice PG&E from exercising
a termination right under any other clause based on the same event or
circumstance.


Notwithstanding anything to the contrary herein, this Backstop Commitment Letter
shall automatically terminate on January 20, 2020 (the “Initial Termination
Date”).  Provided that this Backstop Commitment Letter remains in full force and
effect and has not been otherwise terminated, PG&E may extend the Initial
Termination Date to April 30, 2020 (the “First Extension Date”) upon providing
written notice to the Backstop Party of its intent to exercise this option (the
“First Extension Notice”) no later than three days prior to the Initial
Termination Date.  In the event that PG&E has provided the Backstop Party a
timely and proper First Extension Notice and this Backstop Commitment Letter
remains in full force and effect, PG&E may extend the First Extension Date to
the Outside Date (the “Second Extension Date”) upon providing written notice to
the Backstop Party of its intent to exercise this option (the “Second Extension
Notice”) no later than three days prior to the First Extension Date.  In the
event that PG&E has provided the Backstop Party a timely and proper Second
Extension Notice and this Backstop Commitment Letter remains in full force and
effect, PG&E may extend the Second Extension Date to the 60th day following the
Outside Date (the “Third Extension Date”) upon providing written notice to the
Backstop Party of its intent to exercise this option (the “Third Extension
Notice”) no later than three days prior to the Second Extension Date.


7.         Reduction of Commitments by PG&E.


9

--------------------------------------------------------------------------------



a.       In the event that on or prior to November 7, 2019, PG&E receives
Aggregate Backstop Commitments that exceed the Equity Offering Cap (such excess,
the “Overallotment Amount”), then, on November 8, 2019 (the “Allocation Date”),
the Backstop Commitment Amount shall be automatically reduced by an amount equal
to (i) the Overallotment Amount, times (ii) a fraction, (A) the numerator of
which is the Backstop Party’s Shares and (B) the denominator of which is the
aggregate number of shares of PG&E common stock held by the Backstop Party and
the Other Backstop Parties, collectively, as of September 6, 2019 (without
double counting any shares beneficially owned, directly or indirectly, by more
than one Backstop Party).  Notwithstanding the foregoing, on the Allocation
Date, in the event there is an Overallotment Amount and for the purpose of
curing such Overallotment Amount, PG&E may reduce the Backstop Commitment Amount
as to any Backstop Party to the extent such reduction is reasonably advisable
(based on the advice of the Debtors’ tax advisors after consultation with Jones
Day) in order to avoid an “ownership change” within the meaning of Section 382
and the Treasury Regulations promulgated thereunder or to otherwise preserve the
ability of the Debtors to utilize their NOLs; provided that such reduction may
not be below the amount of Backstop Commitments at which such Backstop Party
would maintain its existing percentage ownership of the total outstanding shares
of PG&E common stock.  Within three business days of the Allocation Date, PG&E
shall provide the Backstop Party with a notice of any adjustment to its Backstop
Commitment Amount under this Section 7(a).


b.       In the event that, after November 7, 2019, the Debtors (i) receive
binding commitments providing for funding from any Additional Capital Sources
that (A) have conditions to funding and commitment termination rights that are
no less favorable to PG&E than those in this Backstop Commitment Letter and
(B) are approved by an order of the Bankruptcy Court, or (ii) actually obtain
funding from any Additional Capital Sources, then (x) in the case of clause (i),
PG&E may reduce the Backstop Commitment Amount, and (y) in the case of clause
(ii), the Backstop Commitment Amount shall be automatically reduced (if not
already reduced pursuant to clause (i)), in each case by an amount equal to (A)
the amount of such funding, times (B) a fraction, (1) the numerator of which is
the Backstop Commitment Amount immediately prior to such reduction and (2) the
denominator of which is the Aggregate Backstop Commitments as of immediately
prior to such reduction.  Any reduction in the Backstop Commitment pursuant to
this Section 7(b) shall not reduce any Backstop Commitment Premium earned prior
to the date of such reduction.


c.        In the event that the Debtors consummate any Permitted Equity Offering
or Rights Offering, the Backstop Commitment Amount shall be automatically
reduced by an amount equal to (i) the net cash proceeds of such Permitted Equity
Financing or such Rights Offering plus the proceeds of any Additional Capital
Sources, as applicable, times (ii) a fraction, (A) the numerator of which is the
Backstop Commitment Amount immediately prior to such reduction and (B) the
denominator of which is the Aggregate Backstop Commitments as of immediately
prior to such reduction.


d.      The Debtors shall provide notice to the Backstop Party in the event that
the Backstop Commitment Amount is reduced as provided above.  References herein
to “Backstop Commitment Amount” or “Backstop Commitment” mean such amounts as
adjusted in accordance with the terms of this Backstop Commitment Letter. Any
Backstop Commitments that have been terminated or reduced shall be terminated or
reduced, as applicable, permanently.


8.        Assignment.  This Backstop Commitment Letter (a) is not assignable by
the Backstop Party, and any purported assignment shall be null and void ab
initio; provided, however, Backstop Party may assign its Backstop Commitment, in
whole or in part, to (i) another Backstop Party, (ii) an affiliate of the
Backstop Party, or (iii) an investment fund or separately managed account the
primary investment advisor or sub advisor to which is a Backstop Party or an
affiliate thereof, to the extent such assignee Backstop Party agrees in writing
to assume all obligations hereunder of such Backstop Party in connection with
such Backstop Commitment, and any assignment under this proviso shall not
relieve the Backstop Party from its obligations under this Backstop Commitment
Letter, and (b) is intended to be solely for the benefit of the parties hereto
and is not intended to confer any benefits upon, or create any rights in favor
of,


10

--------------------------------------------------------------------------------



any person or entity other than the parties hereto.  Notwithstanding the
foregoing, a Backstop Party may assign all or any portion of its obligations
hereunder to a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act of 1933, as amended), without the consent of any party,
provided, however, that (i) absent the prior written consent of PG&E, such
assignee (including any Entity) does not, and as a result of such assignment
will not, beneficially own more than 4.75% of the Aggregate Backstop Commitments
and (ii) any assignment under this sentence shall not relieve the Backstop Party
from its obligations under this Backstop Commitment Letter.


9.        Entire Agreement.  This Backstop Commitment Letter, including all
exhibits hereto, constitutes the entire understanding among the parties hereto
with respect to the subject matter hereof and replaces and supersedes all prior
agreements and understandings, both written and oral, between the parties hereto
with respect to the subject matter hereof and, subject to the terms hereof,
shall become effective and binding upon the mutual exchange of fully executed
counterparts by each of the parties hereto.


10.      Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Backstop Commitment Letter shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without giving effect to the
principles of conflict of laws that would require the application of the law of
any other jurisdiction.  By its execution and delivery of this Backstop
Commitment Letter, each of the parties hereto irrevocably and unconditionally
agrees for itself that any legal action, suit or proceeding against it with
respect to any matter under or arising out of or in connection with this
Backstop Commitment Letter or for recognition or enforcement of any judgment
rendered in any such action, suit or proceeding, may be brought only in the
Bankruptcy Court.  By execution and delivery of this Backstop Commitment Letter,
each of the parties hereto irrevocably accepts and submits itself to the
exclusive jurisdiction of the Bankruptcy Court with respect to any such action,
suit or proceeding.  EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING REFERRED TO ABOVE.


11.       Amendment; Waiver; Counterparts.  This Backstop Commitment Letter may
not be amended or waived by or on behalf of the Backstop Party, and no consent
may be given hereunder by or on behalf of the Backstop Party (including to an
amendment or waiver of any provision of the Plan), except in writing signed by
the holders of a majority of the Aggregate Backstop Commitments (whether or not
the Backstop Party signs such amendment or waiver), and confirmed in writing by
the Company; provided, however, that without the prior written consent of the
Backstop Party, this Backstop Commitment Letter may not be amended to (a)
increase the amount of the Backstop Commitment Amount or Backstop Commitment,
(b) decrease the Backstop Commitment Premium, (c) extend the Backstop Commitment
beyond the Third Extension Date, (d) amend the definition of “Backstop Price” or
any component thereof, and (e) amend, modify, or waive the condition in Section
4(d).  This Backstop Commitment Letter may be executed in any number of
counterparts, each of which will be an original, and all of which, when taken
together, will constitute one agreement.  Delivery of an executed counterpart of
this Backstop Commitment Letter by e-mail or portable document format (PDF) will
be effective as delivery of a manually executed counterpart of this Backstop
Commitment Letter.


12.       Notices.  All notices required or permitted to be given under this
Backstop Commitment Letter, unless otherwise stated herein, shall be given by
overnight courier at the addresses specified below, or at such other address or
addresses as a party may designate for itself in writing, or by email (if
confirmed) at the email addresses specified below:


If to the Backstop Party, to the name, address and email address located on the
Backstop Party’s signature page to this Backstop Commitment Letter.



 
If to the Debtors:
           
PG&E Corporation
   
77 Beale Street



11

--------------------------------------------------------------------------------




   
P.O. Box 770000
   
San Francisco, California 94177
   
Attention: Janet Loduca, Senior Vice President and General Counsel
   
Email:  J1Lc@pge.com
         
with a copy to:
         
Cravath, Swaine & Moore LLP
   
825 Eighth Avenue
   
New York, New York 10019
   
Attention:  Richard Hall; Paul Zumbro
   
Email:  RHall@cravath.com; PZumbro@cravath.com
         
Weil, Gotshal & Manges LLP
   
767 Fifth Avenue
   
New York, New York  10153
   
Attention:  Stephen Karotkin
   
Email:  Stephen.karotkin@weil.com



13.      No Liability.  Notwithstanding anything that may be expressed or
implied in this Backstop Commitment Letter, each party hereto acknowledges and
agrees that no person other than the Backstop Party (and it permitted assigns)
shall have any obligation hereunder (subject to the limitations provided herein)
or in connection with the transactions contemplated hereby and that
(a) notwithstanding that any Backstop Party may be a partnership, limited
partnership or limited liability company, no recourse (whether at law, in
equity, in contract, in tort or otherwise) hereunder or under any document or
instrument delivered in connection herewith, or in respect of any oral
representations made or alleged to be made in connection herewith or therewith,
shall be had against any former, current or future direct or indirect equity
holder, controlling person, general or limited partner, shareholder, member,
investment manager or adviser, manager, director, officer, employee, agent,
affiliate, assignee, representative or financing source of any of the foregoing)
(any such person or entity, other than such Backstop Party, a “Related Party”)
or any Related Party of any such Related Party, including, without limitation,
any liabilities arising under, or in connection with, the Plan or this Backstop
Commitment Letter and the transactions contemplated thereby and hereby, or in
respect of any oral representations made or alleged to be made in connection
therewith or herewith), whether by the enforcement of any judgment or assessment
or by any legal or equitable proceeding, or by virtue of any statute, regulation
or other applicable law and (b) no personal liability whatsoever will attach to,
be imposed on or otherwise be incurred by any Related Party of the Backstop
Party or any Related Party of any such Related Party under this Backstop
Commitment Letter or any document or instrument delivered in connection herewith
or with the Plan Term Sheet or the Plan (or in respect of any oral
representation made or alleged to be made in connection herewith or therewith)
or for any action (whether at law, in equity, in contract, in tort or otherwise)
based on, in respect of, or by reason of such obligations hereunder or by their
creation.


14.      Plan Support.  For as long as this Backstop Letter Agreement is in
effect, the Backstop Party shall (i) use all reasonable efforts to support the
Plan with respect to the treatment of HoldCo Common Interests and to act in good
faith to consummate the Plan with respect to any Equity Offering and the
Backstop Commitments, (ii) to the extent the Backstop Party is entitled to vote
on the Plan, timely vote (or cause to be voted) all of its HoldCo Common
Interests and Claims to accept the Plan (and not to change or withdraw any such
vote), and (iii) timely vote (or cause to be voted) its HoldCo Common Interests
and Claims to reject any plan of reorganization other than the Plan.


12

--------------------------------------------------------------------------------



15.     The Backstop Party shall not be required, pursuant to the terms of this
Backstop Commitment Letter, to acquire or purchase any securities or
indebtedness in connection with any Equity Offering that, pursuant to the terms
of a Backstop Commitment Letter or other agreement, are to be acquired or
subscribed for by any other party, nor shall the Backstop Party be required,
pursuant to the terms of this Backstop Commitment Letter, to pay any money or
other consideration, or exchange any claims whatsoever, which are owing from, or
to be transferred from or by, any other party pursuant to the terms of another
Backstop Commitment Letter or other agreement.  Nothing in this Backstop
Commitment Letter shall be deemed to constitute an agreement or a joint venture
or partnership with or between any other person or entity nor constitute any
party as the agent of any other person or entity for any purpose.  For the
avoidance of doubt, no Backstop Party shall, nor shall any action taken by a
Backstop Party hereunder, be deemed to be acting in concert with any other
person or entity with respect to the Backstop Commitment or any other matter nor
shall the Backstop Commitments hereunder create a presumption that the Backstop
Party is in any way acting in concert or as a group with any other person or
entity whether as a result of this commitment or otherwise.


16.     Each party hereto confirms that it has made its own decision to execute
this Backstop Commitment Letter based upon its own independent assessment of
documents and information available to it, as it has deemed appropriate.


17.      Except as expressly provided in this Backstop Commitment Letter,
(a) nothing herein is intended to, or does, in any manner waive, limit, impair
or restrict the ability of each party hereto to protect and preserve its rights,
remedies and interests, including, without limitation, any claims against or
interests in any of the Debtors or other parties, or its full participation in
any bankruptcy proceeding, and (b) the parties hereto each fully preserve any
and all of their respective rights, remedies, claims and interests as of the
date hereof and upon a termination of this Backstop Commitment Letter.  Further,
nothing in this Backstop Commitment Letter shall be construed to prohibit any
party hereto from appearing as a party-in-interest in any matter to be
adjudicated in the Chapter 11 Cases, so long as such appearance and the
positions advocated in connection therewith are consistent with this Backstop
Commitment Letter and the Plan, and are not for the purpose of, and could not
reasonably be expected to have the effect of, hindering, delaying or preventing
the consummation of the transactions contemplated by the Plan.


[signature page follows]


13

--------------------------------------------------------------------------------




  Sincerely,             Backstop Party: 
           
Knighthead Capital Management, LLC, solely
on behalf of certain funds and accounts it
managed and/or advises
         

By:
   /s/ Thomas A. Wagner       Name:
Thomas A. Wagner
      Title:
Managing Member
            Notice Information: 
           
Knighthead Capital Management, LLC, solely
on behalf of certain funds and accounts it
managed and/or advises
            Attention: 

General Counsel
   
1140 Avenue of the Americas
12th Floor
New York, NY 10036
   

 



14

--------------------------------------------------------------------------------



Accepted and agreed this 9th day of September, 2019, by:






PG&E CORPORATION              
By:
  /s/ Janet C. Loduca     Name:
Janet C. Loduca
    Title:
Senior Vice President and General Counsel
       


15

--------------------------------------------------------------------------------





Exhibit A
Plan of Reorganization1
























































--------------------------------------------------------------------------------

1 Please see Exhibit 99.1 attached to this Current Report on Form 8-K.


16

--------------------------------------------------------------------------------



Exhibit B

Mandatory Preferred Stock Term Sheet


17

--------------------------------------------------------------------------------



Term Sheet for
5.00% Mandatory Convertible Preferred Stock


Issuer:
PG&E Corporation (“PG&E”)
   
Title of Securities:
5.00% Mandatory Convertible Preferred Stock of PG&E (the “Mandatory Convertible
Preferred Stock”)
   
Shares of Mandatory Convertible
 
Preferred Stock Offered by PG&E:
Up to [●] shares
   
Offering Price:
$1,000 per share of the Mandatory Convertible Preferred Stock
   
Issue Date:
The Effective Date of the Plan
   
Liquidation Preference:
$1,000 per share
   
Dividends:
5.00% of the Liquidation Preference of $1,000 per share of the Mandatory
Convertible Preferred Stock per year (equivalent to $50 per annum per share),
when, as and if declared by the Board, payable in cash or, by delivery of
additional shares of Mandatory Convertible Preferred Stock or any combination of
cash and shares of Mandatory Convertible Preferred Stock, as determined by PG&E
in its sole discretion
   
Floor Price:
100% of the Initial Price, subject to standard anti-dilution adjustments
   
Dividend Payment Dates:
If declared, January 1, April 1, July 1 and October 1 of each year, commencing
on (TBD)
   
Dividend Record Dates:
The March 15, June 15, September 15 and December 15 immediately preceding the
next dividend payment date
   
Redemption:
The Mandatory Convertible Preferred Stock will be redeemable on terms and
conditions to be determined
   
Initial Price:
A per share price equal to (a) the greater of (i) an Implied P/E Multiple of
13.5 or (ii) the Implied P/E Multiple of a Permitted Equity Offering, times (b)
the Normalized Estimated Net Income as of the Determination Date, divided by (c)
the number of fully diluted shares of PG&E (calculated using the treasury stock
method) that will be outstanding as of the Effective Date.
   
Threshold Appreciation Price:
110% of the Initial Price, subject to standard ant-dilution adjustments
   
Mandatory Conversion Date:
1/8th of the Mandatory Convertible Preferred Stock will convert into PG&E common
stock 90, 180, 270, 360, 450, 540, 630, and 720 days from Issue Date
   



18

--------------------------------------------------------------------------------





Conversion Rate:
Upon conversion on the Mandatory Conversion Date, the conversion rate for each
share of the Mandatory Convertible Preferred Stock will be not more than [●]
shares of PG&E common stock (the “Maximum Conversion Rate”) and not less than
[●] shares of PG&E common stock (the “Minimum Conversion Rate”), depending on
the Applicable Market Value of the PG&E common stock subject to standard
anti-dilution adjustments.  The following table illustrates the conversion rate
per share of the Mandatory Convertible Preferred Stock (in each case, subject to
standard anti-dilution adjustments):




 
Applicable Market Value of
the PG&E Common Stock
 
Conversion rate (number of shares of PG&E Common Stock to be received upon
conversion of each share of the Mandatory Convertible Preferred Stock)
 
Greater than 110% of the Initial Price (which is the Threshold Appreciation
Price)
 
[●] shares (approximately equal to $1,000 divided by the Threshold Appreciation
Price)
         
Equal to or less than the Threshold Appreciation Price but greater than or equal
to the Floor Price
 
Between [●] and [●] shares, determined by dividing $1,000 by the Applicable
Market Value of the PG&E common stock
         
Less than the Floor Price
 
[●] shares (approximately equal to $1,000 divided by the Floor Price)





Applicable Market Value:
The “Applicable Market Value” shall be the 10-trading day VWAP immediately
preceding the applicable Mandatory Conversion Date.
   
Conversion at the Option of the Holder:
At any time prior to final Mandatory Conversion Date, holders of the Mandatory
Convertible Preferred Stock have the option to elect to convert their shares of
the Mandatory Convertible Preferred Stock in whole or in part (but in no event
less than one share of the Mandatory Convertible Preferred Stock), into shares
of PG&E common stock at the Minimum Conversion Rate of shares of PG&E common
stock per share of the Mandatory Convertible Preferred Stock. This Minimum
Conversion Rate is subject to standard anti-dilution adjustments.
   
Limitation on Ownership
No holder, together with persons who have a formal or informal understanding
with such assignee to make a coordinated acquisition of stock, shall acquire
beneficial ownership (within the meaning of Section 382 and the Treasury
Regulations) of more than 4.75% of the outstanding Mandatory Convertible
Preferred Stock without the prior written consent of PG&E.



19

--------------------------------------------------------------------------------



Exhibit C

Backstop Terms


Backstop Party
Backstop Commitment Amount
Knighthead Capital Management, LLC solely on behalf of certain funds and
accounts it managed and/or advises
$1,000,000,000



Payments


The Backstop Commitment Premium shall be earned as follows:



 
●
75 basis points of the Backstop Commitment Premium shall be earned on the later
to occur of (a) the date that the Backstop Party and PG&E have fully executed
this Backstop Commitment Letter and (b) Bankruptcy Court approval of this
Backstop Commitment Letter, unless this Backstop Commitment Letter shall have
earlier been terminated;
       
●
125 basis points of the Backstop Commitment Premium shall be earned on the date
on which the Backstop Party receives the First Extension Notice;
       
●
250 basis points of the Backstop Commitment Premium shall be earned on the date
on which the Backstop Party receives the Second Extension Notice; and
       
●
50 basis points of the Backstop Commitment Premium shall be earned on the date
on which the Backstop Party receives the Third Extension Notice.



In addition, if PG&E terminates this Backstop Commitment Letter pursuant to
Section 6(g), 100% of the Backstop Commitment Premium shall be fully earned and
become due and payable in cash three business days after the date of such
termination.


Except as provided in the immediately preceding paragraph, the Backstop
Commitment Premium shall be payable in shares of New HoldCo Common Stock to be
issued on the Effective Date, based on the Backstop Price.


Certain Defined Terms


“Applicable Utility Index Multiple” shall mean the average normalized 2021
estimated price-to-earnings ratio of the U.S. regulated utilities in the S&P 500
Utilities (Sector) Index (after excluding AES, AWK, EXC, NRG, PEG, and PPL) over
the 20-day trading period before the applicable measurement date per Capital IQ
Consensus Estimates.


“Backstop Commitment Premium” shall mean a commitment premium equal to 500 basis
points on the total amount of Backstop Commitment Amount.  If and when any
portion of the Backstop Commitment Premium is earned in accordance with the
foregoing provisions of this Exhibit C, (a) it shall be calculated by reference
to the Backstop Commitment Amount in effect at the time of such earning, and (b)
the amount of the Backstop Commitment Premium so earned shall not be subject to
reduction based upon any subsequent reduction of the Backstop Commitment Amount
or termination of this Backstop Commitment Letter, other than termination
pursuant to Section 6(c) or 6(d) of this Backstop Commitment Letter.


“Backstop Multiple” shall mean the lesser of (a) 10 and (b) 10 times one plus
the percentage change of the Applicable Utility Index Multiple as measured on
the date of this Backstop Commitment Letter and


20

--------------------------------------------------------------------------------



the fifth business day prior to the Effective Date.  For the avoidance of doubt,
the Backstop Multiple shall never exceed 10.


“Backstop Price” means (a) the Backstop Multiple times (b) the Normalized
Estimated Net Income as of the Determination Date, divided by (c) the number of
fully diluted shares of PG&E (calculated using the treasury stock method) that
will be outstanding as of the Effective Date (assuming all equity is raised by
funding all Aggregate Backstop Commitments).


“Board” means the Board of Directors of PG&E.  With respect to any matter,
references to the Board include a committee of the Board that is duly authorized
to act with respect to such matter.


“Code” means the Internal Revenue Code of 1986, as amended.


“Determination Date” shall mean the earlier of (a) the first day of the
Confirmation Hearing and (b) if (i) the Per Share Price for a Permitted Equity
Offering is to be finally determined prior to such first day, the date of such
determination or (ii) if the exercise price of the Rights is finally determined
prior to such first day, the date of such determination.


“Normalized Estimated Net Income” shall mean, in each case with respect to the
estimated year 2021, (a) on a component-by-component basis (e.g., distribution,
generation, gas transmission and storage, and electrical transmission), the sum
of (i) the Utility’s estimated earning rate base for such component, times (ii)
the equity percentage of the Utility’s authorized capital structure, times
(iii) the Utility’s authorized rate of return on equity for such component, less
(b) the projected post-tax difference in interest expense or preferred dividends
for the entire company and the authorized interest expense or preferred
dividends expected to be collected in rates, less (c) without duplication of any
amount included in clause (b), the amount of any post-tax offset or credit to
any charge imposed in connection with the issuance of Wildfire Victims Recovery
Bonds, if any, less (d) the amount of the Utility’s post-tax annual contribution
to the Go-Forward Wildfire Fund.


“Section 382” means Section 382 of the Code, or any successor provision or
replacement provision.


“Treasury Regulations” means final, temporary and proposed tax regulations
promulgated under the Code, as amended.






21

--------------------------------------------------------------------------------



Schedule 1


Equity Backstop Commitment Letters


Backstop Party
 
Backstop Commitment Amount
 
Backstop Party’s Shares
Knighthead Capital Management, LLC*
 
$1,000,000,000
 
17,131,521
Abrams Capital Partners I, L.P.
 
$22,461,000
 
2,064,629
Abrams Capital Partners II, L.P.
 
$337,868,000
 
21,225,501
Whitecrest Partners, LP
 
$39,671,000
 
3,110,096
Riva Capital Partners V, L.P.
 
$100,000,000
 
700,113































--------------------------------------------------------------------------------

* Denotes that agreement was filed with this Form 8-K.  Other agreements listed
on this schedule were omitted in accordance with Instruction 2 to Item 601 of
Regulation S-K.




22